Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 2/08/2021 that has been entered and made of record. 

Priority
2.	This application has no foreign priority

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/01/2021 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 9, 16 and 19 recites the limitation "causing output of the content service" in “The method of claim 1, further comprising: after causing output of the content service”. The term ‘causing output of the content service’ search is already introduced in independent claims 1 and 11 as part of the amendment. There is sufficient antecedent basis for ‘causing output of the content service’ in respective independent claims and now it is unclear and indefinite what this new ‘causing output of the content service’ is referring to the previous ‘content of the output service  is referring to the previous ‘content output of the content service’ already introduced. Appropriate correction is requested.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Note: The bold letters indicates different subject matter in instant application.

Instant Application 17/081574
Application 14/838,677 PatentNo.10,362,978
1. (Currently Amended) A method comprising: determining, by a computing device and based on a correlation between two or more terms in one or more natural language inputs, a characteristic associated with the two or more terms; determining, based on the characteristic associated with the two or more terms, a mood state associated with the one or more natural language inputs; determining, based on the mood state, a content service; and causing, by the computing device, output of the content service.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 










 2. (New) The method of claim 1, wherein the characteristic comprises at least one of: a quantity of terms in the two or more terms; a frequency of the two or more terms; or a time period associated with the two or more terms.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. (New) The method of claim 1, wherein the determining the characteristic associated with the two or more terms comprises determining that the two or more terms are repetitions.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 




 4. (New) The method of claim 1, wherein the determining the mood state is further based on one or more of: a processing time associated with processing the one or more natural language inputs; a speed of speech associated with the one or more natural language inputs; a voice characteristic associated with the one or more natural language inputs; or one or more of: a sex of a user or an age of the user.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. (New) The method of claim 1, wherein the mood state is associated with a degree of frustration, and wherein the causing output of the 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. (New) The method of claim 1, further comprising: after causing output of the content service, receiving one or more indications of one or more user actions, the one or more user actions comprising a subsequent natural language input; and causing, based on the one or more indications of one or more user actions, output of a second content service associated with the subsequent natural language input.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. (New) The method of claim 1, wherein the content service comprises one or more of: a dialog session, one or more questions, media content, an application, or an advertisement.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. (New) The method of claim 1, wherein: the mood state comprises one or more of frustration or unhappiness; and wherein the content service comprises a service associated with helping a user resolve an issue associated with accessing content.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. (New) The method of claim 1, further comprising: after causing output of the content service, receiving one or more indications of 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 10. (New) The method of claim 1, further comprising: determining a natural language text-based transcription for the one or more natural language inputs, wherein the correlation comprises: one or more first terms in the natural language text-based transcription; and one or more second terms in the natural language text-based transcription.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. (New) A method comprising: determining, by a computing device, a quantity of occurrences of one or more terms in one or more natural language inputs; determining, based on the quantity of the occurrences, a mood state associated with the one or more natural language inputs; determining, based on the mood state, a content service; and causing, by the computing device, output of the content service.  
 

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. (New) The method of claim 11, wherein the determining the quantity of the occurrences comprises determining correlations of terms in the one or more natural language inputs.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. (New) The method of claim 11, wherein the determining the quantity of the occurrences comprises grouping the occurrences of the one or more terms based on at least one of: a time period associated with the occurrences; or acoustic characteristics associated with the one or more natural language inputs.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. (New) The method of claim 11, wherein the determining the quantity of the occurrences comprises determining the quantity of the occurrences in a predetermined time period.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 15. (New) The method of claim 11, wherein the determining the mood state is further based on one or more of: a processing time associated with processing the one or more natural language inputs; a speed of speech associated with the one or more natural language inputs; a voice characteristic associated with the one or more natural language inputs; or 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 16. (New) The method of claim 11, further comprising: 4Application No. 17/081,574Docket No.: 007412.05153\US Amendment dated February 8, 2021 Preliminary Amendment after causing output of the content service, receiving one or more indications of one or more user actions, the one or more user actions comprising a subsequent natural language input; and causing, based on the one or more indications of one or more user actions, output of a second content service associated with the subsequent natural language input.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. (New) The method of claim 11, wherein the content service comprises one or more of: a dialog session, one or more questions, media content, an application, or an advertisement.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. (New) The method of claim 11, wherein: the mood state comprises one or more of frustration or unhappiness; and wherein the content service comprises a service associated with helping a user resolve an issue associated with accessing content.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. (New) The method of claim 11, further comprising: after causing output of the content service, receiving one or more indications of one or more user actions, wherein the changing from a content asset, accessing an application, aborting an application, or displaying a content guide; and causing, based on the one or more indications of the one or more user actions and further based on one or more second natural language inputs related to the one or more natural language inputs, output of a second content service.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 20. (New) The method of claim 11, further comprising: determining a natural language text-based transcription for the one or more natural language inputs, wherein the determining the quantity of occurrences is based on the natural language text-based transcription.

a first computing device, a first plurality of natural language inputs comprising a first natural language input and a second natural language input; determining, based on a correlation between one or more terms in the first natural language input and one or more terms in the second natural language input, that the second natural language input comprises a repetition of a portion of the first natural language input; associating, based on the second natural language input comprising the repetition of a-the portion of the first natural language input, a first mood state with the first plurality of natural language inputs; determining, based on the first mood state, a first content service; and causing, by the first computing device, output of the first content service.  
 

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. (Previously Presented) The method of claim 1, further comprising: determining, based on the first natural language input of the first plurality of natural language inputs, and prior to receiving the second natural language input, content candidates.  
  
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
16. (Currently Amended) The method of claim 1, wherein the associating the first mood state with the first plurality of natural language inputs is further based on: determining a frequency of the repetition of the portion of the first natural language input comprised in the first plurality of natural language inputs 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 18. (Previously Presented) The method of claim 1, wherein the first content service is further determined based on one or more of: sex of a user, pitch of voice of the user, or age of the user.  









 4. (Previously Presented) The method of claim 1, wherein the first mood state is associated with a degree of frustration, and wherein the causing 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. (Previously Presented) The method of claim 1, further comprising: after causing output of the first content service, receiving one or more indications of one or more user actions, the one or more user actions comprising a subsequent natural language input; and  2Application No. 14/838,677Docket No.: 0074l2.02305\US Amendment After Allowance Under 37 C.F.R. 1,312 causing, based on the one or more indications of one or more user actions, output of a second content service associated with the subsequent natural language input.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. (Previously Presented) The method of claim 1, wherein the first content service comprises one or more of: a dialog session, one or more questions, media content, an application, or an advertisement.

9. (Previously Presented) The method of claim 1, wherein: the first mood state comprises one or more of frustration or unhappiness; and wherein the first content service comprises a service associated with helping a user resolve an issue associated with accessing content.  



13. (Previously Presented) The method of claim 12, wherein the one or more user actions comprise one or more of selecting a content asset, changing from a content asset, accessing an application, aborting an 
















15. (Previously Presented) The method of claim 1, further comprising: determining a natural language text based transcription for each of the natural language inputs in the first plurality of natural language inputs; and wherein the correlation comprises: one or more terms in the natural language text based transcription for the first natural language input; and one or more terms in the natural language text based transcription for the second natural language input.

16. (Previously Presented) The computing device of claim 1, wherein the instructions, when executed by the one or more processors, cause the computing device to associate the first mood state with the first plurality of natural language inputs by associating the first mood state with the first plurality of natural language inputs further based on: determining a frequency of the repetition of the portion of the first natural language input comprised in the first plurality of natural language inputs.


determining, based on the first natural language input of the first plurality of natural language inputs, and prior to receiving the second natural language input, content candidates.  

16. (Currently Amended) The method of claim 1, wherein the associating the first mood state with the first plurality of natural language inputs is further based on: determining a frequency of the repetition of the portion of the first natural language input comprised in the first plurality of natural language inputs.  


10. (Previously Presented) The method of claim 1, wherein the associating the first mood state with the first plurality of natural language inputs is further based on: determining that the second natural language input is received within a time period of the first natural language input.  




 18. (Previously Presented) The method of claim 1, wherein the first content service is further determined based on one or more of: sex of a user, pitch of voice of the user, or age of the user.  







5. (Previously Presented) The method of claim 1, further comprising: after causing output of the first content service, receiving one or more indications of one or more user actions, the one or more user actions comprising a subsequent natural language input; and  2Application No. 14/838,677Docket No.: 0074l2.02305\US Amendment After Allowance Under 37 C.F.R. 1,312 causing, based on the one or more indications of one or more user actions, output of a second content service associated with the subsequent natural language input.  

7. (New) The method of claim 1, wherein the content service comprises one or more of: a dialog session, one or more questions, media content, an application, or an advertisement.



4. (Previously Presented) The computing device of claim 1, wherein the first mood state is associated with a degree of frustration, and wherein the instructions, when executed by the one or more processors, cause the computing device to cause output of the first content service by causing the output based on the degree of frustration.


13. (Previously Presented) The computing device of claim 12, wherein the one or more user actions comprise one or more of selecting a content asset, changing from a content asset, accessing an application, aborting an 










15. (Previously Presented) The computing device of claim 1, wherein the instructions, when executed by the one or more processors, further cause the computing device to: determine a natural language text-based transcription for each of the natural language inputs in the first plurality of natural language inputs; and wherein the correlation comprises: one or more terms in the natural language text-based transcription for the first natural language input; and one or more terms in the natural language text-based transcription for the second natural language input.
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 



6.1	Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 16 of application 16/436,070. Claim1 of application does not have limitation “a first computing device, a first plurality of natural language inputs comprising a first natural language input and a second natural language input; determining,” However, the elements are 
6.2 	Similarly, the dependent claims are covered in the independent claims as a dependent elements and are taught by the current prior arts on record.

Allowable Subject Matter
7.	Claims 1-20 are objected to as being rejected based on the 35USC 112 and double patenting. However, once the above rejection can be overcome as outlined above and claims 1-20 will be available.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677